United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1028
Issued: January 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 3, 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated September 16, 2009. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a low back condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 53-year-old distribution/window clerk, filed an occupational disease claim
on February 9, 2009, alleging his back condition was causally related to employment factors.1
1

Appellant did not specify on the form the kind of condition for which he was seeking compensation. The Office
adjudicated this claim as one based on a claimed lower back condition, given the fact that the medical evidence
appellant submitted pertained mostly to his lower back. The record also contains references to appellant being
treated for pain in his left leg; however, the medical evidence contains no diagnosis or condition pertaining to the
left leg.

He asserted that he experienced an aggravation of an injury which required surgery 17 years prior.
Appellant went to a physician for treatment of his left leg but was subsequently referred to another
physician, who diagnosed his back condition and recommended surgery.
On February 23, 2009 the Office advised appellant that it required additional factual and
medical evidence to determine his eligibility for benefits. It asked him to submit a
comprehensive report from a treating physician describing his condition and an opinion as to
whether the claimed condition was causally related to his federal employment.
Appellant submitted an undated Form CA-17, which outlined work restrictions and
indicated that he could work an eight-hour day.
In a February 2, 2009 report, Dr. Robert L. Ledford, Board-certified in internal medicine,
stated that appellant had been experiencing lumbago for a week. Appellant’s back began to
stiffen up due to lifting at work. Dr. Ledford related that appellant began to have a tingly feeling
in his left leg three days prior similar to that which he experienced when he previously
underwent back surgery.
On February 4, 2009 Dr. Daniel S. Burrus, Board-certified in orthopedic surgery, advised
that appellant experienced back and left lower extremity pain for approximately five days, which
became severe. Appellant did not relate a specific history of injury but described a previous
lumbar laminectomy in 1991. He considered his current pain similar to that he experienced at
that time. Appellant also referenced an arthritis condition. On examination Dr. Burrus found
that appellant had some mild dysrhythmia with mild sciatic tension on the right. He stated that
lumbar x-ray results showed degenerative changes, particularly at L4-5 and L5-S1. Dr. Burrus
diagnosed lumbar radicular syndrome. In a February 13, 2009 report, he again stated that
appellant had some positive sciatic tension and suspected a disc herniation. Dr. Burrus noted
lower extremity pain, numbness and tingling that varied in intensity.
Appellant underwent a magnetic resonance imaging (MRI) scan on February 13, 2009.
At the L4-5 level, he had a small right posterolateral cranial extrusion or sequestration abutting
the exiting right L4 root and displacing the right L5 root. There was also a suspected tiny left
posterolateral caudal extrusion or sequestration. The MRI scan showed posterior endplate spurs
abut the left S1 root at the L4-5 level, with minimal indication of disc herniation.
In a March 3, 2009 report, Dr. Ledford stated that appellant was experiencing back pain.
He opined that appellant’s back pain was partly attributable to his work-related lifting and
bending for more than 20 years.
By decision dated April 17, 2009, the Office denied the claim, finding that appellant
failed to submit sufficient medical evidence to establish that his back condition was related to
factors of employment.
On July 3, 2009 appellant requested reconsideration.
A March 11, 2009 report from Tennessee Orthopedic Alliance listed that appellant could
return to light duty on March 16, 2009 with restrictions on lifting, bending, twisting and
prolonged sitting/standing.
2

In a May 8, 2009 report, Dr. Ledford stated that he examined appellant on February 2,
2009, at which time he complained of left leg and low back pain. He advised that the cause was
sciatica, which was a lower back problem. Dr. Ledford opined that appellant had a history of
sciatica, which triggered his leg and back pain.
In a May 18, 2009 note, Dr. John Klemin, a chiropractor, stated that he treated appellant
for a health condition. He released appellant to return to normal duties as of May 18, 2009.
In a report dated May 28, 2009, Dr. W. Casey Beardon, a chiropractor, stated that
appellant underwent spinal decompression and manipulative therapy from March 4 to April 21,
2009 to treat a chronic, recurring, bulging disc, with stenosis of the lumbar spine. He opined that
appellant’s condition largely stemmed from residuals of his previous lumbar surgery,
complicated and accelerated by the repetitive movements required by his job.
By decision dated September 16, 2009, the Office denied modification of the April 17,
2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.3 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 42 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

3

one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed right shoulder condition and his
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS
The Board finds that appellant failed to submit sufficient medical evidence to establish
that his claimed low back condition was related to factors of his employment. For this reason, he
has not discharged his burden of proof.
Appellant submitted reports from Drs. Ledford and Burrus, who related findings of lower
back pain on examination and diagnosed lumbago, lumbar radicular syndrome and degenerative
arthritis at L4-5 and L5-S1. Neither physician, however, provided rationalized medical opinion
addressing how the claimed conditions or disability was causally related to his employment
duties. Dr. Ledford stated in a February 2, 2009 report that appellant had experienced back
stiffness because his job duties entailed frequent lifting. He related that appellant also had
tingling in his left leg, which he likened to the sensation he experienced when he underwent back
surgery in 1991. Dr. Ledford stated that appellant had lumbago. On March 3, 2009 he reiterated
that appellant was experiencing back pain, which he attributed to 20 years of work-related lifting
and bending. On May 8, 2009 Dr. Ledford noted again that appellant had complaints of left leg
pain and lower back pain and diagnosed sciatica, the condition which triggered his leg and lower
back pain. His opinion, however, is of limited probative value as it does not provide a full
history of appellant’s preexisting lumbar condition or medical rationale as to how his low back
condition was currently related to factors of employment.7 The weight of medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated conclusions.8
Dr. Ledford did not sufficiently describe appellant’s job duties or explain the medical process
through which such duties would have been competent to cause the claimed condition.
Dr. Burrus stated on February 4, 2009 that appellant had been experiencing back, left leg
and left lower extremity pain which became progressively worse. He briefly listed a prior
lumbar laminectomy in 1991 and that the current symptoms were similar to those at the time of
his surgery. Dr. Burrus advised that appellant did not attribute his symptoms to any specific
5

Id.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

4

injury. He diagnosed lumbar radicular syndrome, sciatica and degenerative arthritis at L4-5 and
L5-S1. On February 13, 2009 Dr. Burrus stated that appellant had some lingering sciatic tension,
numbness and tingling, with a suspected disc herniation. The reports are of limited probative
value as Dr. Burrus did not explain how appellant’s job duties caused the diagnosed conditions
He did not address appellant’s preexisting conditions in any detail or how appellant’s work
duties were competent to cause the diagnosed conditions. The February 13, 2009 MRI scan was
inconclusive for disc herniation.
Appellant also submitted the May 18 and 28, 2009 chiropractic reports from Drs. Klemin
and Beardon; however, they do not constitute medical evidence from a physician as there was no
diagnosis of subluxation as demonstrated by x-ray.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
The Office advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Consequently, appellant has not met his burden of proof in
establishing that his claimed lower back condition was causally related to his employment.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof in establish that his
claimed lower back condition was sustained in the performance of duty.

9

See 5 U.S.C. § 8101(2).

10

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the September 16, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 10, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

